Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The primary reason for the allowance of claims 1-9 is the inclusion in the limitations directed to the actuator being electrically coupled the sensor when the door is in the closed positon and being electrically disconnected from the sensor when the door is in the open position. The primary reason for the allowance of claims 10-14 is the inclusion in the claims of the limitations directed to the decorative trim component being coupled to the outer surface of the door and the capacitive sensor being operably coupled with the decorative trim component.  The primary reason for the allowance of claims 15-20 is the inclusion in the claims of the limitations directed to the actuator being conductively connected to the sensor when the door is in the closed position and is conductively disconnected from the sensor when the door is in the open position.  Such limitations, in combination with the rest of the limitations of the claims, are not disclosed or suggested by the prior art of record.   The closest prior art includes a capacitive sensor integrated into the door itself but there is no suggestion in the prior art to connect the sensor to a decorative element on the surface of the door.  Also, the prior art fails to teach the disconnection of the capacitive sensor in any manner.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663.  The examiner can normally be reached on Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
September 8, 2021